Title: To James Madison from Jean-Baptiste Say, 16 June 1814
From: Say, Jean-Baptiste
To: Madison, James


        
          Rue des fossés Saint Jacques No. 13Paris le 16 juin 1814.
          Monsieur
        
        Cherchant à obtenir les suffrages des hommes les plus eclairés et les plus recommandables de l’ancien et du nouveau monde, je vous prie d’agréer avec bienveuillance l’hommage que je vous fais du mon nouveau Traité d’Economie politique. Les amis du bien public et d’un Systeme libéral qui Se rencontrent dans notre vieille Europe, composent une phalange bien peu nombreuse, bien clair-semée et bien timide. Dans vos contrées ils gouvernent les nations. Nous savons quelque fois dire ce qu’il convient de faire; vous savez l’executer.
        Si nous sommes trop persecutés, Monsieur, nous irons chercher un azyle dans votre hemisphère et nous y trouverons des peuples qui prospèrent sans écouter des conseils haineux, Sans Suivre une politique etroite et des principes exclusifs. Je mettrai, Monsieur, votre Suffrage parmi mes plus beaux titres de gloire et je vous prie en attendant de me compter parmi les plus Sinceres partisans que vous ayez en Europe.
        
          J.B. Say
        
       
        CONDENSED TRANSLATION
        Seeking to obtain the good opinions of the most enlightened and respectable men of the old and the new worlds, begs JM to accept the respects with which Say offers his new treatise on political economy. In Europe, friends of the public good and of a liberal system are few, widely scattered, and fearful. In the new world, they govern nations. Europeans sometimes know how to say what should be done; Americans know how to do it. If Say and other Europeans are persecuted too much, they will seek asylum in the western hemisphere, and find there peoples who prosper without listening to hateful advice, without following a narrow policy and elitist principles. Will consider JM’s approbation as one of Say’s greatest claims to fame, and begs JM to count him among JM’s most sincere partisans in Europe.
      